      Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 1 of 35 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

STEVE PARKER,                                 §
                                              §
          Plaintiff,                          §      CIVIL ACTION NO. 1:21-CV-246
                                              §
v.                                            §
                                              §
SCOTTSDALE INSURANCE COMPANY,                 §
                                              §
          Defendant.                          §

                               PLAINTIFF’S ORIGINAL COMPLAINT

                                            A. PARTIES

     1.     Plaintiff, Steve Parker, is an individual and a citizen of the State of Texas.

     2.     Defendant, Scottsdale Insurance Company, is a corporation that is incorporated

under the laws of the State of Ohio. Defendant has its principal place of business in the

state of Arizona. Defendant can be served with process by serving its agent for service

of process, Corporation Service Company, at 211 E. 7th Street, Austin, Texas 78701.

                                         B. JURISDICTION

     3.     The Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because

plaintiff and defendant are citizens of different U.S. states, and the amount in controversy

exceeds $75,000, excluding interest and costs.




                                                                                      Page 1 of 35
     Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 2 of 35 PageID #: 2




                                         C. VENUE

   4.    Venue is proper in this district under 28 U.S.C. §1391(b)(2) because a substantial

part of the events or omissions giving rise to this claim occurred in this district.

                                D. CONDITIONS PRECEDENT

   5.    All conditions precedent have been performed or have occurred.

                                          E. FACTS

   6.    Plaintiff is the owner of homeowner insurance policy number HOS1186663,

which was issued by Scottsdale (hereinafter referred to as the “policy”).

   7.    Plaintiff owns the insured property that is specifically located at 3801 Dunn St.,

Groves, Texas 77619 (hereinafter referred to as the “property”).

   8.    Defendant or its agent sold the policy insuring the property to plaintiff.

   9.    On or about November 26, 2019, plaintiff’s property sustained damage from a

nearby explosion. Plaintiff submitted a claim to Scottsdale against the policy for the

damage.

   10.   Plaintiff submitted a claim to Scottsdale against the policy for damage caused to

the property as a result of the fire. The insured asked Scottsdale to cover the cost of

repairs to the property pursuant to the policy and any other available coverages under

the policy. Scottsdale assigned claim number 01935912 to the insured’s claim.

   11.   On or about February 25, 2020, Scottsdale inspected the property in question.

The explosion caused significant damage to the property. Scottsdale performed an



                                                                                  Page 2 of 35
    Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 3 of 35 PageID #: 3




insufficient and unreasonable interior investigation of the property. Concussive

shockwaves caused extensive damage to the walls, and ceilings of the living room,

kitchen, bathrooms, bedrooms, and laundry room. The extensive damage to the interior

of the property called for the drywall to be taped, hung, and floated, removal and

replacement of insulation, repair to the texture of the ceiling, painting, and removal of

content. Scottsdale did not conduct a thorough interior inspection and did not make

sufficient allowances for interior damages. As a result of Scottsdale’s unreasonable

investigation, the insured was wrongly denied the full cost to repair all of other interior

damage.

   12.   Scottsdale performed an insufficient and unreasonable exterior investigation of

the property. Concussive shockwaves caused extensive damage to the post wood and

concrete slab. Scottsdale did not conduct a thorough exterior inspection and did not

make sufficient allowances for these damages. As a result of Scottsdale’s unreasonable

investigation, the insured was wrongly denied the full cost to repair all of the exterior

damage.

   13.   Scottsdale failed to properly adjust the claim and Scottsdale has denied at least

a portion of the claim without an adequate investigation, even though the policy

provided coverage for losses such as those suffered by the insured. Furthermore,

Scottsdale underpaid portions of the insured’s claims by not providing full coverage for




                                                                                Page 3 of 35
     Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 4 of 35 PageID #: 4




the damages sustained by the insured, as well as under-scoping the damages during its

investigation.

   14.   To date, Scottsdale continues to delay in the payment for the damages to the

property. As such, the insured’s claim(s) remain unpaid, and the insured still has not

been able to properly repair the property.

                          F. THE CASUALTY INSURANCE SYSTEM

   15.   The casualty insurance industry is one in which policyholders are forced to buy

an unseen, but socially essential, financial product “on faith” from insurers who market

their product with promises of prompt and full protection. The indemnity principle of

insurance expresses the casualty insurer’s traditional duty to provide full restitution of

covered casualty losses in order to preserve its insureds’ standard of living. Under the

fiduciary principle, “an insurance company holds funds of its insureds (the payment of

premiums) in trust, and through an ‘insuring agreement’ promises to make all benefit

payments for which it has received premiums.”

THE ROLE OF INSURANCE UNDERWRITING

   16.   Underwriting is the process of (1) deciding which accounts are acceptable, (2)

determining the premiums to be charged and the terms and conditions of the insurance

contract, and (3) monitoring those decisions. Underwriting is what insurers do to be

financially successful. Although insurers include other specialty departments such as

actuarial, claims, and marketing, all insurer activities follow from corporate underwriting



                                                                                Page 4 of 35
    Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 5 of 35 PageID #: 5




decisions. The purpose of underwriting is to ensure that the risk transfer is equitable,

and the insurer is able to develop and maintain a growing, profitable book of business.

   17.   The law of large numbers helps insurers to predict the number of losses they will

pay in any given time period so that they can determine what premium is required to

pay those losses. The law of large numbers enables insurers to offer large dollar amounts

of coverage for much less money in return. Insurers underwrite a large number of similar

risks and predict the dollar amount of all the losses that those insureds are expected to

experience. Premiums are based on each insured’s share of the predicted losses plus the

insurer’s expenses and an allowance for profit.

   18.   Insurance can work effectively only if underwriters accept risks that will

experience no more than the types and amounts of losses anticipated in the rates. If

underwriters accept risks that experience more losses than anticipated, then the rates will

be inadequate, and the insurer’s solvency might be threatened. Actuaries predict the

number of losses that will occur and the amount of money that insurers will pay in claims

to develop rates for insurance. The claim department provides the raw data, such as

number of claims, claim payments, and reserve amounts, that actuaries analyze through

complex mathematical methods. Actuaries use this actual claims data in predicting the

number of losses that will occur and the amount of money that insurers will pay in claims.

Insurers then use this information to set premium rates that will enable the insurers to

pay the predicted amount of policyholder claims, pay the insurers’ expenses, and make



                                                                                Page 5 of 35
     Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 6 of 35 PageID #: 6




a reasonable profit/surplus. Insurance companies could not provide this valuable service

unless they were able to make a legitimate profit sufficient to allow them to remain

solvent and provide a reasonable return to their shareholders/stakeholders. Premiums

are already calculated to allow insurers to accomplish both of those goals.

   19.   Casualty insurance is designed to pay the full cost of the property casualty losses

suffered in a covered event. Under the indemnity principle, the “objective [of casualty

insurance] is to restore the insured to the same financial position after the loss that he or

she was in prior to the loss.” When casualty insurance works properly, it achieves this

socially vital objective – and our lives can proceed relatively unimpaired by the financial

hardship of an unexpected casualty loss. When casualty insurance fails and leaves us in

a worse financial position after a covered loss, the indemnity principle is defeated, and

we all suffer the consequences.

HOW INSURANCE PREMIUMS ARE CALCULATED

   20.   The primary building block of casualty premiums is called “loss costs.” Loss

costs are the insurer’s good faith projection of how much it will pay for legitimate claims

during a given policy period. Loss costs are based on vast actuarial experience and are

usually very accurate, being based on the “law of large numbers.” Loss costs make up

generally about seventy cents ($0.70) of every premium dollar we pay for property-

casualty coverages.




                                                                                  Page 6 of 35
     Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 7 of 35 PageID #: 7




   21.   Insurers charge their policyholders about seventy cents ($0.70) out of every

premium dollar to pay all the claims that will arise during the policy period. Expenses

and overhead account for an additional twenty-five cents ($0.25) of each premium dollar,

with the remaining five cents ($0.05) being allocated for the insurer’s profit. In addition,

the insurer’s profits include not only the final five cents ($0.05) of the premium dollar but

also the investment value on the entire premium dollar during the time between when

the premiums are collected and when the claims are finally paid (on average about ten

cents ($0.10) per dollar) making the real profit about fifteen cents ($0.15) for each

premium dollar.

   22.   The seventy cents ($0.70) of the policy dollar is the part of the premium fund

designated to pay policyholder claims. If the insurer’s promise to pay claims is the

product we are buying, then the insurer’s projection of loss costs is like that statement on

the product label describing important details of the product to the customer.

Policyholders do not want to pay for more losses than the insurer is actually going to pay

– just as consumers do not want to pay for more of a product than they are actually going

to receive from their purchase.

   23.   Policyholders expect insurers to design their “claim payment factory” to

generate a product that meets the expectations created by the promises the insurers make

on the label of every product it sells, i.e., … the insurance policy. Policyholders’ most

important expectations are full indemnification and peace of mind – the security of



                                                                                  Page 7 of 35
     Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 8 of 35 PageID #: 8




knowing covered casualty losses will be restored promptly and fairly, without being

forced through a lot of needless adversarial hoops. Policyholders do not expect the

insurance product to be designed so that only experts, attorneys and insurance

professionals can figure out how to obtain its promised benefits. Rather, policyholders

expect to be able to receive the benefits of their insurance policies themselves without a

lot of difficulty and delay and without professional help.

THE ROLE OF THE CLAIMS ADJUSTER

   24.   Claims are handled well when insurance companies pay what they owe,

promptly and without muss or fuss. When claims departments become transformed into

profit centers and the job of claims adjuster is redesigned to be a contributor to corporate

profits, however, how claims departments work affects how well they work. With a new,

systematic approach to the claims process, claims departments work well for the

companies but sometimes not so well for those who rely on them.

   25.   As late as the 1970’s, most insurance adjusters exercised a great deal of discretion.

The adjuster saw his job as settling claims for a fair amount. The common understanding

was “we close the case out with everybody happy” by paying “what the claim is worth.”

Insurance companies were not in business to “chisel” the public. If the insurance

company knew the claim was worth $20,000, then the insurance company paid $20,000.

   26.   The claims adjuster whose job demands brains, integrity, and guts is now much

less in evidence, because most adjusters are more closely bound to office and computer



                                                                                  Page 8 of 35
    Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 9 of 35 PageID #: 9




and are subject to elaborate systems that direct their work. Today’s adjuster is less an

advocate for fair treatment of the consumer, because adjusters are often required to

conform to the demands of the claim-processing system and are evaluated on their

conformity to the system, including, explicitly or implicitly, on the amount paid out, or

not paid out, in claims. The key to the claim process is the system, not the adjuster. A

highly organized, industrialized system for processing claims is the key to modern

insurance adjusting. The model is the shift from individual craftsman as jack-of-all-trades

to specialized production in which each worker in a factory produces a single product,

over and over. Because the adjuster has less discretion, he needs less training, and the

training that is provided is focused on applying the system. More than a third of

insurance companies provide new adjusters with two to four weeks of training, and one

out of eight companies provide less than a week of training or no training at all. The

knowledge that is needed for processing claims is built into the system and therefore does

not have to be held by the adjuster. Adjusters have become less independent and more

efficient from the company’s point of view, with efficiency defined in terms of following

the dictates of the claims systems. The systems dictate process and results, and adjusters

are evaluated on their adherence to the system. The adjuster’s new role, therefore, is less

to be an experienced professional making an individual evaluation of each claim and

more a clerk executing the demands of the system.          From the company’s and the

adjuster’s perspective, this makes each claim much like every other claim, which



                                                                                Page 9 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 10 of 35 PageID #: 10




generates efficient and predictable results.    From the policyholder’s perspective, of

course, that is not the point of the insurance policy; the point of the insurance policy is

prompt and fair processing of a unique loss.

   27.   The most widely information system in property casualty insurance adjusting is

Xactimate®, which estimates the cost of repairs to damaged homes and other property.

Xactimate® is software for estimating the extent of a loss and the cost of repairs that

presumes to be exact. A property loss adjuster takes his Xactimate®-loaded laptop and

measures, records and lists information about the damaged property, and the program

produces a dollar amount that will be the basis of the insurance company’s payment of a

claim. Xactimate® works off choices made by the adjuster, and because it needs to cover

many different situations, the program is designed to give the adjuster a wide range of

choices. Each of these choices affects the repair estimate. When drywall is replaced, the

new drywall needs to be painted; the adjuster must choose the appropriate application –

seal/prime, seal then paint, paint one coat, or paint two coats – each of which will produce

a different cost estimate. If a large area of drywall needs to be replaced, the adjuster may

or may not decide the furniture and other contents need to be removed to allow for work

space and to protect the contents; that can be accounted for as labor and contents

manipulation, with the adjuster adding a variable for the time needed or the size of the

room as small, medium, or large. In the case at hand, the defendant manipulated




                                                                                Page 10 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 11 of 35 PageID #: 11




Xactimate® in a manner that led to the improper denial of all or part of the claim at issue

in this lawsuit.

   28.   If Xactimate® was actually exact, it would benefit insurance companies and

policyholders alike. Unfortunately, Xactimate® permits considerable error by adjusters

and each is subject to manipulation by insurance companies. Xactimate® is a tool and,

like any other tool, it is neither perfect nor impervious to misuse. It first depends on an

accurate scope of the work and, as with any program, the concept of “garbage in, garbage

out” applies. Any errors in scope will produce an inaccurate estimate. Like other

elements of the systematic approach to claims processing, Xactimate® might favor

efficiency and profits at the expense of accuracy and fairness. In the case at hand, the

defendant’s adjusters committed considerable error in their use of Xactimate® and

manipulated Xactimate® in a manner that led to the improper denial of all or part of the

claim at issue in this lawsuit.

   29.   The adjuster’s job is to honor the company’s promise to pay what is owed, no

more but no less. Whether and how much an adjuster pays in a particular case or all

cases should depend only on how much the company owes on claims. If the adjuster’s

pay, or the adjuster’s status as a third-party vendor, is tied to reducing claim payouts or

on closing cases without payment, then the insurance company has given the adjuster an

incentive to violate accepted practices and break the promise the company made to its

policyholders. In the case at hand, the defendant provided positive and/or negative



                                                                               Page 11 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 12 of 35 PageID #: 12




incentives to its adjusters that caused defendant’s adjusters to adjust the claim in a

manner that led to the improper denial of all or part of the claim at issue in this lawsuit.

   30.   When a policyholder files a claim, the fundamental truth about the claim process

should come into play: when a loss occurs that is within the coverage of the insurance

policy, the policyholder has already paid for the loss. The risk has been defined, priced,

transferred from the insured to the insurance company, and shared by the company

among its policyholders and investors, so all that is legitimately left to be done is to pay

the claim. From the policyholder’s point of view, the covered event should now be risk

free – that is, free of the risk that the company will fail to pay what it owes. The actuary’s

job is to evaluate risk characteristics, the underwriter’s job is to evaluate potential

insureds, and the executive’s job is to manage the whole process, but the claims adjuster’s

only job is to decide if a loss falls within the policy, determine the extent of the loss, and

pay the claim. In the case at hand, the policyholders of which Scottsdale’s book of

business was comprised paid the full value of plaintiff’s loss. However, Scottsdale

intentionally and strategically failed to transfer those claim trust funds to plaintiff and

instead retained those funds as profit. Scottsdale’s wrongful actions led to the improper

denial of plaintiff’s claim.




                                                                                 Page 12 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 13 of 35 PageID #: 13




INSURANCE COMPANIES’ USE OF LITIGATION

   31.   “When an insured buys insurance, she buys insurance – not a lot of vexatious,

time-consuming, expensive litigation with her insurer.” As stated previously, insurance

companies account for future claim payouts, claim expenses, and a reasonable profit in

setting premium rates for their books of business. However, insurance companies have

hired consulting companies, such as McKinsey & Company, to implement plans,

strategies, policies, and processes to transform insurance companies’ claim departments

into profit centers. McKinsey & Company is the most powerful consulting company in

the world and has “the greatest global reach of any advisor to management in the world.”

It serves as the chief advisor and key architect of strategic thinking for “147 of the world’s

200 largest corporations, including 80 of the top 120 financial-services firms, 9 of the 11

largest chemical companies, and 15 of the 22 biggest health-care and pharmaceutical

concerns.” McKinsey’s clients pay from $10 million to $60 million per year for advice on

how to manage their business operations to increase profitability. McKinsey & Company

acted as a leader in formulating a new insurance strategy to convert insurance claim

departments into efficient profit centers. Many of the world’s largest insurers hired

McKinsey for this purpose. However, although every insurance company did not hire

McKinsey directly and did not have a direct relationship with McKinsey, McKinsey’s

policies influenced the operations of the insurance industry as a whole because of the

extraordinary results McKinsey achieved for the insurance companies that did retain



                                                                                 Page 13 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 14 of 35 PageID #: 14




McKinsey directly for its consulting services. By 1992, McKinsey had already worked on

a number of projects for insurance companies seeking to increase profits. These included

State Farm, Hartford, United Services Automobile Association (USAA), Nationwide, and

Liberty Mutual as well. During the mid-1980’s, USAA invited interested members of the

insurance community to its home office in San Antonio for open discussions about

McKinsey’s redesign of its claim system. USAA credited McKinsey with “saving” the

company and openly shared information about McKinsey’s creation of USAA’s new

claims handling system.

   32.   In essence, the McKinsey strategy calls for insurance companies to take measures

to reach various goals as part of its design to convert the insurance claims handling

department into an efficient profit center. A major goal of this strategy is to shift any

advantage away from the insureds and plaintiffs’ attorneys. As the first step in the

process, insurers reduce attorney representation levels by improving the initial customer

service experience for its insureds. Specifically, insurers make early contact with the

insureds following a claim, promises fair treatment, and promises prompt payment.

During the claim investigation, insurers aggressively investigate only the facts which

defeat the claim once attorney representation begins. Insurers then make “firm” [take-it-

or-leave-it] settlement offers with no real negotiation. If the insured refuses to accept the

“firm” offer, then the insurance company aggressively litigates the claim to verdict

without negotiation or compromise, employing hard-nosed tactics designed to make



                                                                                Page 14 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 15 of 35 PageID #: 15




litigation so lengthy and expensive that policyholders and attorneys will yield to the

insurer’s claim values.    Essentially, policyholders who want “prompt” payment –

meaning they are willing to give the insurance company a cut from their share of the

claim trust fund – get “Good Hands” treatment; while policyholders who want “fair”

payment – meaning they refuse to give the insurance company a cut from their share of

the claim trust fund – get “Boxing Gloves” treatment. No policyholder, however, would

get both prompt and fair payment of a claim.

   33.   McKinsey implemented a litigation management system designed to enforce

policyholder acceptance of its new claim system. Under traditional casualty insurance

thinking, insurers were naturally disposed to avoiding litigation whenever possible,

because litigation tended to defeat the goals of the fiduciary/indemnity paradigm.

McKinsey saw litigation as providing the best possible venue for achieving the goals of

its new system for casualty insurance. Litigation is costly and time consuming. It allows

an insurer to fully exploit its overwhelming financial superiority and the policyholder’s

vulnerability to delay, which is the natural consequence of the casualty loss. Litigation

would also provide a means for McKinsey to send messages to other policyholders and

plaintiff’s attorneys about the futility of resistance to the new system.

   34.   In addition to these company-level procedures, McKinsey implemented an

insurance company strategy that focused on societal, legislative, and commercial

measures which all but ensured the success of the strategy. McKinsey implemented a



                                                                             Page 15 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 16 of 35 PageID #: 16




plan for insurance companies to lead national campaigns to attempt to change public

policy, abolish or reduce the effectiveness of bad faith statutes, and judicially repeal the

common law fiduciary/indemnity paradigm which made it bad faith for casualty insurers

to use increased shareholder value or increased claim surpluses as the only legitimate

goals of claim handling.

   35.   Defendant’s claim handling protocols, company goals, profit goals and claim

handling strategy originates from the doctrine that was created, implemented, and

shared with the insurance community by McKinsey. Defendant’s protocols, strategies,

and procedures for handling homeowner insurance claims are closely aligned with and

virtually matches the claims handling system created by McKinsey. In the case at hand,

Scottsdale implemented a McKinsey based claim handling system to increase its profits

at plaintiff’s expense.

            G. INFORMATION LIKELY TO BE IN THE POSSESSION OF SCOTTSDALE

   36.   As with all bad faith cases, most of the proof of plaintiff’s bad faith claim against

Scottsdale will be uniquely and solely in Scottsdale’s possession. Therefore, because the

facts pled in this complaint are peculiarly within the defendant’s knowledge, the facts

contained in plaintiff’s amended complaint are based on plaintiff’s available information

and belief. FED. R. CIV. P. 9(b). Such allegations have evidentiary support arising out of

the facts of this case, and the plaintiff believes such allegations will have further

evidentiary support after a reasonable opportunity for further discovery from Scottsdale.



                                                                                 Page 16 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 17 of 35 PageID #: 17




   37.   Scottsdale’s parent corporation, Nationwide Insurance, initiated a program in

the mid-1990’s called “Advancing Claims Excellence,” or ACE. Nationwide was assisted

in the implementation of ACE by McKinsey & Company. The purpose of the ACE

program was nothing less than to transform Scottsdale into the most profitable claim

service in the industry. The ACE program achieved this goal by artificially reducing

claim payments. ACE was the result of a closed file survey conducted by Nationwide

personnel rather than independent auditors. These closed file surveys purported to

identify which claims were overpaid. The closed file survey included a flaw as it did not

utilize an established metric for the underpayment of claims. The true motive behind the

closed file survey was to identify ways to artificially lower claim payouts in a manner

detrimental to Scottsdale’s first- and third-party claimants. In the case at hand, Scottsdale

employed ACE principles to its handling of plaintiff’s claim in a manner that maximized

shareholder profits and compromised the fair handling of plaintiff’s claim.

   38.   Scottsdale ensured its employees would assist in the implementation of ACE by

creating incentive programs for claim adjusters and management to reduce average claim

payouts, regardless of merit. These artificial goals had, and continue to have, no rational

relationship to the actual value of any individual claim, including the plaintiff’s claim in

this case.

   39.   One of the ways in which Scottsdale achieved lowered claim payments was to

adopt an aggressive strategy towards property claims.          Following property claims,



                                                                                Page 17 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 18 of 35 PageID #: 18




Scottsdale implements a policy of standard denial, which requires insurance adjusters to

initially deny policyholder claims as a means of gauging the policyholder’s willingness

to haggle with the insurance company. If the policyholder accepts the denial, then

Scottsdale retains all of the money owed to the policyholder. In essence, Scottsdale

eliminates claims by issuing sweeping denials under the presumption that some

policyholders will accept the denial without question. Policyholders who refuse to accept

the denial and choose to pursue their claim through litigation, however, face “mad dog

defense tactics” that frustrate policyholders’ ability to pursue their claims. In addition,

because litigating insurance bad faith claims has become so expensive and time

consuming, policyholders and attorneys are becoming increasingly unwilling to fight

insurance companies. Thus, Scottsdale not only frustrates policyholders’ attempts to

pursue their claim, but Scottsdale also sends a message to plaintiff’s attorneys that filing

suit against Scottsdale does not constitute an economically viable option. As a result,

lawyers who routinely represent plaintiffs in first-party insurance homeowner insurance

claims will refuse to represent plaintiffs who have claims against Scottsdale.

   40.   Scottsdale also routinely withholds “overhead and profit” as part of its scheme

to achieve lowered claim payments. “Overhead and profit” is a benefit available to

policyholders that provides an additional twenty percent above the amount of the claim

to pay for a general contractor to coordinate repairs. Insurance companies have an

obligation to include overhead and profit in the actual cash value payment. Scottsdale



                                                                                 Page 18 of 35
    Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 19 of 35 PageID #: 19




conceals and fails to disclose the availability of the overhead and profit benefit to

policyholders. In this case, Scottsdale wrongfully denied coverage for plaintiff’s claim

for overhead and profit.

   41.   Scottsdale also creates an environment that encourages independent adjusters to

underpay claims. By tracking the average amount paid on claims for each adjuster,

Scottsdale is able to determine which adjusters are keeping costs down. Scottsdale

therefore rewards independent adjusters by giving them additional business in exchange

for minimizing Scottsdale’s indemnity payout on claims. This arrangement creates a

conflict of interest between the independent adjusters and the policyholders and allows

the policyholders to detrimentally rely on the independent adjusters’ determinations

without knowledge of the conflict of interest.      In this case, Scottsdale assigned an

inadequately trained adjuster to inspect plaintiff’s property and adjust plaintiff’s claim.

In addition, the adjuster had a Scottsdale-provided financial incentive to deny all or part

of plaintiff’s claim.

   42.   Through implementation of ACE, Scottsdale develops incentives, such as

promotions for keeping costs down, that results in policyholders being paid less than

they are owed.          ACE creates pressure for profit-making that manifests itself in

underpayment of claims. Scottsdale had actual awareness that ACE would result in

underpaying policyholders’ claims. Scottsdale employs a nationwide scheme to cheat

policyholders out of money to which the policyholders are entitled. Scottsdale has



                                                                               Page 19 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 20 of 35 PageID #: 20




employed the principles and techniques of ACE against plaintiff in this case in a

deceptive, fraudulent, oppressive and malicious manner.            In this case, Scottsdale

provided its managers, adjusters and employees who handled plaintiff’s claim with a

financial incentive to deny all or part of plaintiff’s claim.

   43.   Another component of ACE focused on the rate at which claimants were

represented by legal counsel. Scottsdale’s ACE manual directed claim representatives to

“realize that the way we approach claimants and develop relationships will significantly

alter representation rates and contribute to lower severities.” The manual explained that

“when an attorney represents a claimant, we pay 2-3 more times to settle the claim.”

Consequently, Scottsdale instructed its claim personnel to eliminate or reduce the

likelihood that a claimant would hire an attorney.

   44.   By dissuading claimants from seeking legal counsel, Scottsdale was able to prey

upon unrepresented claimants’ trust and lack of knowledge and to deny or settle claims

for a fraction of their value. If a settlement offer was not accepted or the claimant hired

an attorney, Scottsdale would fully litigate virtually every claim, irrespective of the value

of the injuries suffered by the claimant. Scottsdale thereby sought to subject claimants to

unnecessary and oppressive litigation and expenses, or in other words, “scorched-earth

litigation tactics.” In the case at hand, Scottsdale wrongfully denied all or a portion of

plaintiff’s claim with the expectation that plaintiff would not hire an attorney.




                                                                                Page 20 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 21 of 35 PageID #: 21




   45.   According to the ACE manual, certain categories of claims rarely reached trial,

“because on a case-by-case basis, a settlement [could] be justified when litigation costs

were considered.” Consequently, Scottsdale instructed its claim representatives to meet

with the claimants’ attorneys to emphasize those costs” i.e., “attorney economics” –

through threats, intimidation, and strong-arm tactics. Scottsdale carried out its policies

through the active participation of its attorneys. The “Litigation Management” section of

the ACE manual segmented, or targeted, certain claims for litigation and trial. One such

litigation segment was referred to as “Settle for ‘X’ or less – default to trial.” Scottsdale’s

attorneys were required to “increase trial activity in appropriate cases,” such as “where

settlement could not be reached for the evaluated amount.” The reason that Scottsdale’s

attorneys were expected to have “more trials” was to “reduce loss payout.” Scottsdale

used incentive compensation programs to encourage its attorneys to try more cases,

irrespective of whether such litigation was justified by the facts. In the case at hand,

Scottsdale denied plaintiff’s claim as part of its scheme to use litigation costs and

“attorney economics” to dissuade plaintiff and any attorney plaintiff would hire from

challenging Scottsdale’s claim decision.

   46.   Any resulting decrease in claim payments did not serve as a reflection of the true

value of the defended claims. Scottsdale’s research indicated that claimants’ attorneys

who brought cases to trial obtained favorable results.            Nevertheless, because of

Scottsdale’s scorched-earth litigation tactics and the message Scottsdale sends to



                                                                                  Page 21 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 22 of 35 PageID #: 22




attorneys regarding Scottsdale’s proactive claim defense stance, Scottsdale correctly

predicted that substantially fewer claimant attorneys would bring those insureds’ claims

to trial. Hence, Scottsdale would receive a net decrease in claim payouts.

   47.     Scottsdale applied the claim handling principles of ACE across all insurance

coverage lines. Specifically, Scottsdale specifically implemented Homeowner ACE to

govern its handling of homeowner fire, wind, and hail insurance claims.

   48.     Scottsdale handled plaintiffs’ claim under the construct, policies, procedures,

and goals of the ACE program created by McKinsey & Company and implemented by

Scottsdale.

                           H. SCOTTSDALE’S CLOSED FILE SURVEY

   49.     Prior to Scottsdale’s implementation of Homeowner ACE, McKinsey &

Company conducted a preliminary “Closed File Survey” of its claims offices and file

reviews.      Before initiating the survey, McKinsey began with the presumption that

Scottsdale’s claim process exhibited “leakage,” or the overpayment of policyholder

claims. It is worth noting that the McKinsey slides provide no proof or support for this

critical assumption. Subsequently, Scottsdale’s senior executives became somewhat

uncomfortable with McKinsey’s term “leakage,” and began to substitute the oxymoronic

phrase “fair value” or “fair payment.”

   50.     McKinsey then segmented homeowner claims into homogenous groups based

on type of coverage, type of damage, and attorney involvement. Using this segmentation



                                                                              Page 22 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 23 of 35 PageID #: 23




procedure to organize the claim processes that would make up Homeowner ACE,

McKinsey classified claims into groups based on common characteristics, which

presented the best opportunity for reducing claim payments. McKinsey determined that

the evaluation of roofs damaged by wind and hail and presented the largest opportunity

for reduced claim payouts. McKinsey’s closed file survey indicated that “overpayments”

occurred in the adjustment of wind and hail roof damage claims when adjusters

evaluated claims based on their professional claim experience according to the individual

merits of each claim.

   51.   While building ACE, Scottsdale and McKinsey started with profit goals and then

built a claim evaluation system aimed at achieving those goals. Specifically, McKinsey

built Scottsdale’s claim evaluation system around Colossus. Colossus allowed Scottsdale

to calibrate or “tune” the software program by inputting predetermined claim values

which Scottsdale’s adjusters could incorporate into their actual claim evaluations. In

other words, Scottsdale would predetermine the value of certain claims and then charge

its adjusters with matching those values in their actual claim evaluations. In determining

the preset values, Scottsdale used figures that aligned with its profit goals rather than

using evaluations from independent, real world professionals. Rather than using real

and current market values in its “tuning” of Colossus, Scottsdale entered its own figures

and used those evaluations to set a “new and reduced market value for claims.”

Scottsdale used Colossus in its ACE evaluation of bodily injury claims. However, when



                                                                              Page 23 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 24 of 35 PageID #: 24




applying Homeowner ACE to homeowner claims, Scottsdale accomplished its ACE

objectives through its use of ACCUPRO and Xactimate. It is the market’s role – not

Scottsdale’s role - to set market values for claims, and Scottsdale committed bad faith in

attempting to artificially set claim market values and apply those values to plaintiffs’

claim.

   52.   The McKinsey documents are the construction plans for Scottsdale’s “claim

payment factory.” They show how McKinsey designed Scottsdale’s claim handling

system to underpay homeowner and other insurance claims. They show how McKinsey

designed Scottsdale’s claim factory to produce an inherently defective product that fails

to provide insureds with prompt and fair indemnification for their covered losses,

thereby endangering our standard of living. Scottsdale evaluated the plaintiffs’ claim

using this system and denied the plaintiffs’ claim for reasons unrelated to the merits of

the claim.

   53.   Scottsdale knew that its implementation of ACE would create a significant risk

of liability for bad faith claims and punitive damages. Nevertheless, Scottsdale analyzed

ACE for “balance of risk and reward” and concluded that ACE’s rewards would justify

any risk. In other words, even if Courts and juries imposed bad faith penalties on the

minimal amount of cases that proceeded to trial, ACE would still produce the intended

profits because plaintiffs’ lawyers would overall be reluctant to litigate and take enough

cases to trial. Remember, Scottsdale devoted a substantial portion of ACE to sending a



                                                                              Page 24 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 25 of 35 PageID #: 25




message to plaintiffs’ attorneys regarding “attorney economics” and the fact that

Scottsdale would vigorously defend claims without regard to the merits of those claims.

   54.   The goals, processes, and procedures of the ACE program have been absorbed

into Scottsdale’s overall way of doing business. While Scottsdale might no longer use the

ACE terminology, the concepts and teachings of ACE in using the claims handling

department as a profit center remain in effect. Scottsdale never stopped using ACE in its

handling of insurance claims. Scottsdale never hired McKinsey or another consulting

firm to take on the monumental task of teaching a different claims handling system to its

employees, instilling a new claim handling culture, or ensuring the elimination of ACE

from Scottsdale’s claim handling culture, goals, and procedures. The goals, processes,

and procedures left over from the ACE program have been used to deny the plaintiff’s

claim in a deceptive, fraudulent, oppressive and malicious manner. In the case at hand,

Scottsdale employed its ACE-based claim system in its handling of plaintiff’s claim. In

doing so, Scottsdale denied or underpaid plaintiff’s claim as part of a strategy and scheme

to guarantee or increase its surplus and shareholder returns.         To date, Scottsdale

continues to delay in the payment for the damages to the property. As such, the plaintiff’s

claim remains unpaid, and the plaintiff was never able to properly repair the property.

                             I. POST-CLAIM UNDERWRITING

   55.   Plaintiff alleges that Scottsdale engaged in fraudulent post-claim underwriting.

At the time that defendant sold the insurance policy to plaintiff, defendant had no



                                                                               Page 25 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 26 of 35 PageID #: 26




intention of performing its duties and honoring the representations it made to plaintiff.

Specially, this representation consisted of defendant’s promise to provide full indemnity

to plaintiff from financial loss caused by a covered peril, less the policy deductible.

Scottsdale intentionally under-evaluated the risk associated with the insurance policy in

an effort to secure the policy sale and made an attempt to properly evaluate the risk only

after plaintiff filed the insurance claim at issue. In its use of post-claim underwriting,

defendant searched for reasons to deny plaintiff’s claim by conducting the type of

evaluation that it should have conducted before defendant sold the policy to plaintiff and

before plaintiff paid insurance premiums to defendant.         Had plaintiff known and

understood that defendant would engage in post-claim underwriting before plaintiff

agreed to purchase the insurance policy from defendant, the plaintiff could have made

an informed decision and purchased coverage from a different insurance company.

Defendant’s actions allowed defendant to collect an upfront premium profit while

intending to betray its promise of full indemnity. In the case at hand, defendant’s

fraudulent post-claim underwriting scheme caused plaintiff to purchase a worthless

insurance policy and suffer financial property loss.

   56.   Scottsdale denied or underpaid plaintiff’s claim as part of a strategy and scheme

to guarantee or increase its surplus and shareholder returns.         To date, Scottsdale

continues to delay in the payment for the damages to the property. As such, the plaintiff’s

claim remains unpaid, and the plaintiff was never able to properly repair the property.



                                                                               Page 26 of 35
    Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 27 of 35 PageID #: 27




                                  J. COUNT 1 - BAD FAITH

   57.   Plaintiff is insured under an insurance contract issued by Scottsdale, which gave

rise to a duty of good faith and fair dealing.

   58.   Defendant breached the duty by denying and delaying payment of a covered

claim when defendant knew or should have known its liability under the policy was

reasonably clear.

   59.   Following its initial inspection conducted on September 28, 2017, Scottsdale

possessed all information necessary to enable it to make a fair coverage and payment

determination on plaintiff’s claim. In addition, following its initial inspection, Scottsdale

failed to provide coverage for all of the covered damage, including the damage that

plaintiff’s inspector discovered during his inspection. Although Scottsdale designed its

claims investigation system in a manner that would ensure timely claim payments,

reasonable property inspections, and thorough property inspections, Scottsdale failed to

honor its obligation to perform a reasonable investigation and issue timely payment to

plaintiff.

   60.   Defendant’s breach of duty proximately caused injury to plaintiff, which

resulted in the following damages:

         a.   mental anguish damages; and

         b.   loss of policy benefits.




                                                                                Page 27 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 28 of 35 PageID #: 28




   61.   Exemplary damages. Plaintiff suffered injury independent of the loss of policy

benefits, and that injury resulted from defendant’s gross negligence, malice, or actual

fraud, which entitles plaintiff to exemplary damages under Texas Civil Practice &

Remedies Code section 41.003(a).

                           K. COUNT 2 - BREACH OF CONTRACT

   62.   In addition to other counts, Scottsdale breached its contract with plaintiff.

   63.   Plaintiff and defendant executed a valid and enforceable insurance contract. The

contract stated that defendant would pay the replacement cost of all damage which

occurred to plaintiff’s property caused by a covered peril, and that plaintiff would pay

insurance premiums and perform other obligations as outlined in the insurance policy.

   64.   Plaintiff fully performed plaintiff’s contractual obligations.

   65.   Scottsdale breached the contract by refusing to pay the full amount of the cost to

repair or replace the property. Scottsdale failed and refused to pay any of the proceeds

of the policy, although due demand was made for proceeds to be paid in an amount

sufficient to cover the damaged property and all conditions precedent to recovery upon

the policy had been carried out and accomplished by plaintiff.

   66.   Plaintiff seeks unliquidated damages within the jurisdictional limits of this court.

   67.   Attorney Fees. Plaintiff is entitled to recover reasonable attorney fees under

Texas Civil Practice & Remedies Code chapter 38 because this suit is for breach of a

written contract. Plaintiff retained counsel, who presented plaintiff’s claim to Scottsdale.



                                                                                Page 28 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 29 of 35 PageID #: 29




Scottsdale did not tender the amount owed within 30 days of when the claim was

presented.

                     L. COUNT 3 – DECEPTIVE INSURANCE PRACTICES

   68.   Defendant Scottsdale failed to explain to plaintiff the reasons for Scottsdale’s

offer of an inadequate settlement.        Scottsdale failed to offer plaintiff adequate

compensation without adequate explanation of the basis in the policy for its decision to

make less than full payment. Furthermore, Scottsdale did not communicate that any

future settlements or payments would be forthcoming to pay for the entire losses covered

under the policy, nor did they provide any explanation for the failure to adequately settle

plaintiff’s claim.

   69.   Scottsdale failed to affirm or deny coverage of plaintiff’s claim within a

reasonable time. Specifically, plaintiff did not receive timely indication of acceptance or

rejection, regarding the full and entire claim, in writing from Scottsdale.

   70.   Scottsdale refused to fully compensate plaintiff under the terms of the policy,

even though Scottsdale failed to conduct a reasonable investigation.              Scottsdale

performed an outcome-oriented investigation of the plaintiff’s claim which resulted in a

biased, unfair and inadequate evaluation of plaintiff’s losses on the property.

   71.   Scottsdale failed to meet its obligations under the Texas Insurance Code

regarding its duties to timely acknowledge plaintiff’s claim, begin an investigation of

plaintiff’s claim, and request all information reasonably necessary to investigate



                                                                               Page 29 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 30 of 35 PageID #: 30




plaintiff’s claim within the statutorily mandated time of receiving notice of plaintiff’s

claim.

   72.   Scottsdale failed to accept or deny plaintiff’s full and entire claim within the

statutorily mandated time of receiving all necessary information. In addition, Scottsdale

failed to communicate with plaintiff to ensure that plaintiff understood the coverage

denials they received.

   73.   Defendants’ acts or practices violated:

         a.   Texas Insurance Code chapter 541, subchapter B.

              (1)    Misrepresenting to a claimant a material fact or policy provision

         relating to the coverage at issue. TEX. INS. CODE §541.060(a)(1).

              (2)    Not attempting in good faith to bring about a prompt, fair, and

         equitable settlement of a claim once the insurer’s liability becomes reasonably

         clear. TEX. INS. CODE §541.060(a)(2)(A).

              (3)    Not promptly giving a policyholder a reasonable explanation, based

         on the policy as it relates to the facts or applicable law, for the insurer’s denial of

         a claim or for the offer of a compromise settlement of a claim. TEX. INS. CODE

         §541.060(a)(3).

              (4)    Not affirming or denying coverage within a reasonable time. TEX.

         INS. CODE §541.060(a)(4)(A).




                                                                                   Page 30 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 31 of 35 PageID #: 31




              (5)       Refusing to pay a claim without conducting a reasonable

         investigation. TEX. INS. CODE §541.060(a)(7).

              (6)       Making an untrue statement of material fact. TEX. INS. CODE

         §541.061(1).

              (7)       Leaving out a material fact, so that other statements are rendered

         misleading. TEX. INS. CODE §541.061(2).

         b.   Texas Deceptive Trade Practices Act §17.46(b).

              (1)       Representing that an agreement confers or involves rights, remedies,

         or obligations that it does not, or that are prohibited by law. TEX. BUS. & COM.

         CODE §17.46(b)(12).

         c.   Texas Insurance Code Chapter 541.151.

   74.   Defendants’ acts and practices were a producing cause of injury to plaintiff

which resulted in the following damages:

         a.   actual damages; and

         b.   insurance policy proceeds.

   75.   Plaintiff seeks damages within the jurisdictional limits of this Court.

   76.   Additional damages. Defendants acted knowingly, which entitles plaintiff to

recover treble damages under Texas Insurance Code section 541.152(b).

   77.   Attorney fees. Plaintiff is entitled to recover reasonable and necessary attorney

fees under Texas Insurance Code section 541.152(a)(1).



                                                                                   Page 31 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 32 of 35 PageID #: 32




                          M. COUNT 4 - LATE PAYMENT OF CLAIMS

   78.    Plaintiff is insured under a contract for homeowner’s insurance issued by

defendant.

   79.    Defendant Scottsdale is a corporation.

   80.    Plaintiff suffered a loss covered by the policy and gave proper notice to

Scottsdale of plaintiff’s claim.

   81.    Scottsdale is liable for the claim and had a duty to pay the claim in a timely

manner.

   82.    Defendant breached its duty to pay plaintiff’s claim in a timely manner by not

timely:

          a.   acknowledging the claim;

          b.   investigating the claim;

          c.   requesting information about the claim;

          d.   paying the claim after wrongfully rejecting it; and

          e.   paying the claim after accepting it.

   83.    Scottsdale’s breach of duty caused injury to plaintiff, which resulted in the

following damages:

          a.   mental anguish damages;

          b.   policy proceeds;

          c.   prejudgment interest



                                                                            Page 32 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 33 of 35 PageID #: 33




   84.   Statutory damages. Plaintiff is entitled to recover actual damages in the amount

of the claim, and under Texas Insurance Code section 542.060(a), statutory damages of

18% of the amount of the claim.

   85.   Attorney fees. Plaintiff is entitled to recover reasonable attorney fees under

Texas Insurance Code section 542.060(b).

                                N. COUNT 5 - NEGLIGENCE

   86.   An insurance policy is a financial product that, when designed properly, serves

its intended function of indemnifying insurance consumers against financial loss. Rather

than designing the financial product in a manner that would indemnify plaintiff against

loss, defendant designed the financial product in a manner that would increase

defendant’s profits while exposing plaintiff to an unreasonable risk of financial harm.

Specifically, the financial product that defendant sold to plaintiff was designed to place

an unreasonable risk of financial loss on the plaintiff by requiring plaintiff to pay for

covered damages with plaintiff’s own funds rather than ensuring that the defendant

indemnify plaintiff for those damages. Defendant made departures from the proper

design of the financial product so that defendant could increase its profits.        That

departure exposed plaintiff to an unreasonable risk of financial harm. That risk was

realized, and plaintiff suffered financial harm as a result.

   87.   Defendant owed plaintiff a legal duty to design the financial product in a manner

that would provide indemnity against financial loss caused by a peril that is covered by



                                                                              Page 33 of 35
   Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 34 of 35 PageID #: 34




the insurance policy. By designing the financial produce in a matter that would place an

unreasonable risk of financial loss on the plaintiff so that defendant could increase its

profits, the defendant breached that duty. This breach proximately caused the plaintiff’s

damages in that plaintiff still has not been indemnified for her damages and plaintiff still

bears the full burden of the risk that came to fruition on the date of loss.

   88.   Defendant’s breach has caused plaintiff to suffer economic loss. Plaintiff seeks

actual damages, exemplary damages, costs, and prejudgment and postjudgment interest

from defendant.

                                      O. JURY DEMAND

   89.   Plaintiff respectfully requests a trial by jury.

                                 P. CONDITIONS PRECEDENT

   90.   All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.

                                          Q. PRAYER

   91.   For these reasons, plaintiff asks that plaintiff be awarded a judgment against

defendant for the following:

         a.   Actual damages.

         b.   Prejudgment and postjudgment interest.

         c.   Consequential damages.

         d.   Court costs.



                                                                                Page 34 of 35
Case 1:21-cv-00246 Document 1 Filed 05/21/21 Page 35 of 35 PageID #: 35




    e.   Attorneys’ fees.

    f.   Exemplary damages.

    g.   All other relief to which plaintiff is entitled.

                                              Respectfully submitted,

                                              SCOTT LAW OFFICES, P.C.
                                              The Great Jones Building
                                              708 Main Street
                                              Houston, Texas 77002
                                              Telephone: (713) 941-9309
                                              Facsimile: (844) 270-0740


                                                 /s/Danny Ray Scott
                                              __________________________
                                              Danny Ray Scott
                                              State Bar No. 24010920
                                              casenotifications@scottlawyers.com

                                              Attorney for Plaintiff




                                                                          Page 35 of 35
